RECEIVED
AUG 2 8 2019

 
   

UNITED STATES DISTRICT COURT

TONY R. MOORE, CLERK
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA

WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JOEL R. WHITMORE, CIVIL ACTION 1:18-CV-01471
Plaintiff
JUDGE DRELL
VERSUS
STATE OF LOUISIANA, MAGISTRATE JUDGE PEREZ-MONTES
Defendant

 

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
IT IS ORDERED that Defendants' Motion to Dismiss (Doc. 8) is GRANTED.

Whitmore's complaint is DISMISSED WITH PREJUDICE.

   

THUS ORDERED AND SIGNED in Chambers at ///¢%44£ 7 , Louisiana
on this 2.7 day of _/ fous 2019.

 

Cc . f a =, - t Ta
ee N
JUDGE DEE D.DRELL —~~——

UNITED STATES DISTRICT JUDGE

 
